 



Exhibit 10.1
SUMMARY SHEET FOR
EXECUTIVE OFFICER COMPENSATION
Annual Incentive (Short-Term) Compensation Earned in Fiscal 2006
The amounts of the short-term incentive compensation awards for the Company’s
Named Executive Officers (as defined in Item 402(a)(3) of Regulation S-K) for
the fiscal year ended April 30, 2006 were as follows:

              Name   Position   Award  
 
           
Mark A. Ernst
  Chairman of the Board, President and Chief Executive Officer     *        
William L. Trubeck
  Executive Vice President and Chief Financial Officer   $ 185,000  
Robert E. Dubrish
  President and Chief Executive Officer, Option One Mortgage Corporation    
75,000  
Steven Tait
  President, RSM McGladrey Business Services, Inc.     300,000  
Nicholas J. Spaeth
  Senior Vice President and Chief Legal Officer     93,000  

*   Although Mr. Ernst earned a short-term incentive award under the Company’s
short-term incentive compensation programs for the fiscal year ended April 30,
2006, he declined such award.

Long-Term Incentive Compensation Awarded in Fiscal 2007
Long-term incentive compensation awards under the Company’s 2003 Long-Term
Executive Compensation Plan were granted on June 30, 2006 to the Named Executive
Officers in the following amounts:

                      Securities     Performance Name   Underlying Options  
Shares
 
               
Mark A. Ernst
    376,885       33,335  
William L. Trubeck
    125,000       15,000  
Robert E. Dubrish
    125,000       15,000  
Steven Tait
    100,000       10,000  
Nicholas J. Spaeth
    55,000       6,000  

The stock options vest in equal annual installments over three years following
the date of grant. The performance shares vest after three years, subject to
pre-established performance objectives based on the Company’s total shareholder
return as measured against a broad market index and/or cumulative financial
performance tied to specific business responsibilities. The actual number of
performance shares an executive will receive will vary based on actual
performance against the pre-established performance objectives, with the maximum
number of shares received being one and one-half times the target award amount
and the minimum number of shares received being one-half of the target award
amount. The grant of stock options and performance shares will be made pursuant
to the terms of the 2003 Long-Term Executive Compensation Plan.

 



--------------------------------------------------------------------------------



 



Fiscal 2007 Base Salary Increases
The following table sets for the annual base salaries of the Named Executive
Officers for fiscal years 2006 and 2007:

                  Name   2006     2007  
 
               
Mark A. Ernst
  $ 860,000     $ 860,000 *
William L. Trubeck
    463,500       475,000  
Robert E. Dubrish
    490,000       500,000  
Steven Tait
    425,000       465,000  
Nicholas J. Spaeth
    412,000       412,000  

* Mr. Ernst declined an increase in base salary for the fiscal year ended
April 30, 2007.
Performance Criteria for Fiscal 2007 Short-Term Incentive Compensation
The Company’s short-term incentive compensation is based upon annual financial
targets tied to business unit or overall corporate results. Fiscal year 2007
performance criteria will vary among business segments, but generally will
consist of the following: (i) diluted earnings per share growth; (ii) business
segment pre-tax earnings growth; (iii) revenue unit growth; and (iv) improved
cost-of-service performance. Participants in the Company’s short-term incentive
programs can earn more or less than the target award (from 0% to 200% of the
target award) depending upon how actual results compare to the pre-established
performance targets.

 